PER CURIAM.
This is an appeal from an order of the trial court refusing to vacate the appointment of a receiver. The appeal is by petition in error with transcript attached.
A motion to dismiss has been filed for the reason that the alleged error in refusing to vacate the order appointing the receiver cannot be presented by transcript. The appeal must be dismissed. In First National Bank of McAlester v. McIntosh, 113 Okla. 15, 237 P. 460, we held:
“An order on a motion to vacate the appointment of a receiver is not a part of the record proper, and cannot be reviewed by this court on petition in error and transcript.”
See, also, Security State Bank v. Malone, 129 Okla. 112, 263 P. 655.
Appeal dismissed.
HURST, C.J., DAVISON, V.C.J., and OSBORN, BAYLESS, WELCH, CORN, GIBSON, and ARNOLD, JJ., concur.